Title: To Thomas Jefferson from Joseph Yznardi, Sr., 1 December 1801
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


            
              Exmo. SeñorMuy Señor mio, y de mi Respecto
              Philadelphia 1st Disbre. de 1801
            
            Permitame V.E qe por la Ultima ves, le moleste lleno de Sentimientos; y represente mi desgracia pues no tan Solamente, he venido á este Pais, para Sufrir persecusiones de sus Naturales, sino es de mi paisanos
            El Cavallero de Irujo á cuyo favor tengo dicho, y hecho lo qe V.E mismo save, y lo qe el tienpo declará, despues de Aver sido Reelecto, me ha reconpensado en perseguir mis pasos, en los terminos qe el General Smith Informará á V.E, y aunqe nada temo pues los Honbres de Providad sienpre Aclaran su Conducta
            funda sus quexas en qe yo he procurado desvaler sus Autoridades, de lo qe Apelo á V.E qe save el Honor con qe he prosedido, en Uso de la Mission, puesta á mi Cuidado, guardando el decoro devido, como Oficial publico de este Govo, a sus Cavesas, sino es Mirando como Debo, el Interes de mi Patria, y digno Monarca Siendo el Organo por donde se Aclararon las dificultades qe pendian
            Recuerdo á V.E estas Circumstancias, para qe en todo tienpo sea Constante qe jamas he propuesto ablado, ni representado Cosa Alguna con Caracter publico Español, sino es como un Mediador Honrrado, y Proconsul con Claridad, y buen deseo, sin qe jamas pueda resultar Cargo contra mi como Intruso en el Real encargo, pues si es me hiciere Algun Cargo en la Corte, me veré obligado á provar contra lo qe pueda Sospecharce de mi Confiado en la Rectitud de V.E conoserá mi Justicia, pues si el Ministro qe me autorisó no Existe, no es mi Culpa
            Se Abla del Consulado de Cadiz V.E tubo la vondad de darmelo, y como Dueño puede quitarmelo, si lo tubiece á bien, quando no sea por defecto mio baxo el Supuesto qe me buelbo á España como ofresí por mi Ultima, y Repito qe liquidados los puntos pendientes daré Aviso puntual, pues pienso retirarme Cansado de las persecusiones de este Mundo, quiero trabajar para el otro, con los prinsipios filosoficos qe fundo en el Borrador qe Continuo Suplicando á V.E perdone el Arrojo de Manifestarcelos como basis de mi Corto talento
            assy mismo con veneración, y Respecto no se Olvide librarme de Pleyto de Isrrael por ser Justo como el qe se finalisen los pagos de mis quentas, no dudando qe Sienpre Confesaré, y defenderé con fortalesa, lo Amable de su prudencia, y fondos de su Saviduria, y pediré á Dios le Conserve en ella para el bien de su Nacion  Exmo. Señor BLM de V.E su mas Obte. Servr
            
              Josef Yznardy
            
           
            Editors’ translation
            
              Most Excellent SirMy most illustrious sir, and with my respect.
              Philadelphia 1 Dec. 1801
            
            Full of sorrow, allow me to bother Your Excellency for the last time, and to set before you my misfortune, for not only have I come to this country to endure persecutions from its inhabitants but from my fellow countrymen as well.
            The Chevalier Irujo—on whose behalf I have said and done what Your Excellency himself knows, and what time will show—after having been reappointed, has paid me back by persecuting me in ways of which General Smith will inform Your Excellency, and though I fear nothing, men of honor always explain their conduct.
            He bases his complaints on the notion that I have tried to undermine his authority, for which reason I appeal to Your Excellency who knows the honorable way in which I have proceeded in the mission that was entrusted to me, maintaining the respect I owe as a public official of this government to its leaders, as well as looking after, as I should, the interest of my country and its worthy monarch, which was the entity through which the difficulties that were pending were cleared up.
            I remind Your Excellency of all these events so that it will always be evident that I have never propounded, advised, or represented anything as a Spanish public figure, but rather as an honorable mediator, and a proconsul with frankness and good will, and there could never be a charge against me as an interloper in the royal post. And if I am accused in the royal court, I will be obliged to give evidence against what might be imputed to me, confident in the rectitude of Your Excellency, who will recognize that I am in the right, for if the minister who confirmed me is no longer there, it is no fault of mine.
            There is talk about the consulate of Cadiz that Your Excellency had the generosity to give me, and as its master can take it away from me should you see fit, so long as it is not because of any shortcomings, under the assumption that I will return to Spain as I promised in my last letter; and I repeat that once the pending matters are resolved, I will give a timely notice; for I am planning on retiring, as I am tired of the persecutions of this world, and I want to strive for the next, with the philosophical principles that I state in my rough notes; I continue to beg Your Excellency to pardon the boldness of my using them as a basis for my shortcomings.
            Likewise with veneration and respect, do not forget to protect me from the lawsuit of Israel, for the sake of justice as the one who settles the payments to my debts, never doubting that I will always proclaim and defend with conviction the kindness of your prudence, and the profundity of your wisdom, and I will ask God that He give you long life for the good of your country.
            Most excellent sir, your obedient servant kisses Your Excellency’s hand.
            
              Josef Yznardy
            
           